department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date uilc date cc pa apjp br2 internal_revenue_service national_office field_service_advice memorandum for associate area_counsel - area cc sb bal from assistant chief_counsel administrative provisions and judicial practice cc pa apjp subject filing of hand carried returns - sec_6091 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend date date date date date date date date date issue sec_1 whether an individual’s income_tax return was properly filed by hand-delivering it to the district counsel’s office for the district in which the individual lived whether an individual’s income_tax return was properly filed if it was hand delivered to a secretary in the district director’s office for the district in which the individual lived conclusion sec_1 for purposes of triggering the period of limitations on assessment returns are not considered as filed when they were hand delivered to a district counsel’s office an individual taxpayer may file a return by hand-delivering it to the district director’s office in this case however the petitioner has provided little evidence to support the allegation that he hand delivered his tax returns to the district_director facts from through petitioner did not file any_tax returns petitioner claims that on he hand carried two sets of returns for these years to irs offices for the purpose of filing them one set of returns was delivered on that date to the district counsel’s office at that time located pincite saint paul street baltimore maryland these returns were received on by a secretary in the district counsel’s office the secretary who took the returns from petitioner wrote a receipt copies of which are in the administrative files and in petitioner’s possession petitioner claims to have taken the second set of returns on the same day to the district director’s office at that time located pincite hopkins plaza 6th floor baltimore maryland petitioner contends that he arrived at the district director’s office and asked to meet with the district_director petitioner alleges that he was told that the district_director was at lunch whereupon he gave the returns to a secretary and left according to petitioner the envelope was not labeled as containing tax returns petitioner has provided no evidence to corroborate his claims regarding delivery of the returns to the district director’s office the internal_revenue_service service however has two sets of returns for the years at issue in the tax_court case one set was stamped as received by the special procedures branch in baltimore maryland on the returns in the second set bear a number of stamps from the philadelphia service_center the earliest of which is a stamp with two notations the first part of the stamp indicates postmark the second part of the stamp indicates received there is a subsequent stamp indicating irs received from district during a branerton_conference petitioner indicated that he believed that the returns bearing the stamp from the special procedures branch were those that he delivered to the district counsel’s office this would comport with the procedures followed by the district_counsel for handling of returns at the same conference petitioner claimed that the other set of returns were the ones delivered to the district director’s office according to members of the district director’s staff in as well as the former district_director himself if tax returns had been delivered to the district_director or a member of his staff they would have been sent to examination for processing barring something on their face that would warrant different routing the process was that the envelope would be stamped as received and a routing slip stapled to the returns or to the envelope no stamp would have been placed on the face of a return by the district_director or his staff unless the taxpayer requested it the notice_of_deficiency in this case was issued on more than three years after the date petitioner contends he delivered the returns to the district_director and therefore outside the general period of limitations on assessment if that date is the date of filing analysis a issue - filing in the district_counsel office for a taxpayer to secure the benefit of the limitations_period on assessment under sec_6501 there must be a meticulous compliance by the taxpayer with all named conditions to secure the benefits of a limitations_period 281_us_245 to meticulously comply with the conditions for commencing the running of the period of limitations a taxpayer must file his return where sec_6091 or the regulations promulgated thereunder require the return to be filed 96_tc_802 the pertinent regulation sections provide that an individual_income_tax_return filer can hand carry a return to the district_director of the internal_revenue_district in which the individual lives see sec_1_6091-2 returns of persons other than corporations which are filed by hand carrying shall be filed with the district_director or with any person assigned the administrative supervision of an area zone or local office constituting a permanent post of duty within the internal_revenue_district of such director if a taxpayer submits a return to an internal_revenue_service representative other than one identified under the pertinent regulations specifying the proper place of filing courts have held that the submission does not constitute filing for purposes of commencing the limitations_period for assessing income taxes see 127_f2d_645 6th cir aff’g 42_bta_18 mailing of a return to an internal_revenue_service agent does not constitute the filing of a return 64_f2d_506 6th cir aff’g of course the service is no longer organized into districts and no longer has district directors or district_counsel at all times pertinent to the facts of this case however internal revenue districts district directors and district_counsel 23_bta_605 hand delivery of a return to an internal_revenue_service agent does not constitute the filing of a return similarly because the regulations do not authorize taxpayers to file hand carried returns with district_counsel the submission of returns to the district_counsel office does not constitute a filing for purposes of triggering the period of limitations on assessment furthermore the court in in re levert no bankr lexis bankr n d ohio date found that the act of delivering returns to district_counsel which were then forwarded to the district_director did not constitute a filing finally even if the district counsel’s forwarding of the returns to special procedures could constitute a filing special procedures did not receive the returns until which is within three years prior to the mailing of the statutory_notice_of_deficiency which suspends the running of the limitations_period on assessment sec_6503 b issue - filing in the district director’s office we believe that the regulations specifying filing with the district_director do not require the taxpayer to hand the document to the district_director personally instead we believe it sufficient for a return to be given to a secretary in the district director’s immediate office we note that at least one court has read the regulations to direct that hand carried returns be filed at the office of the district_director rather than with the district_director personally see in re levert supra moreover that reading is consistent with the legislative_history of the amendment to sec_6091 which repeatedly refers to filing in the district director’s office via hand carrying as an alternative to filing with a service_center s rep no pincite accordingly if petitioner were able to show that he actually hand carried his returns to the district director’s office and left them with a secretary those facts would qualify as a filing in the present case however it does not appear that the petitioner can substantiate his allegations a long line of cases has established that the running of the statute_of_limitations on assessment requires the taxpayer to prove the date of the filing of a return see 415_f2d_144 5th cir 208_f2d_795 4th cir aff’g no big_number t c memo 67_tc_111 where there is a question as to whether the return was filed the records of the service are an item of evidence see eg 365_f2d_792 8th cir bjr corp v commissioner supra pincite the absence of an entry on such record is evidence of the nonoccurrence of an event ordinarily recorded fed r evid see 577_f2d_1304 5th cir 551_f2d_621 5th cir 578_f2d_1246 8th cir 540_f2d_314 7th cir here records that the district director’s office would ordinarily create upon the filing of a return are nonexistent petitioner has no receipt for his return the envelope which contained the returns was not stamped there was no routing slip stapled to either the returns or the envelop additionally no member of the district director’s staff could verify the petitioner’s allegations all these facts support the conclusion that the petitioner did not actually hand carry his returns to the district director’s office as he alleges please contact us if you have any further questions by curtis g wilson ashton p trice senior technician reviewer branch
